                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


JOHN THOMAS SPURLOCK                            :          DOCKET NO. 2:16-cv-1136

VERSUS                                         :           JUDGE JAMES

UNITED STATES OF AMERICA                        :          MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 56] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion for Summary Judgment [doc. 53] be GRANTED and

that all claims be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 31st day of May, 2019.
